Case: 18-60553      Document: 00515323232         Page: 1    Date Filed: 02/27/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 18-60553                              FILED
                                  Summary Calendar                     February 27, 2020
                                                                         Lyle W. Cayce
                                                                              Clerk
DELIJA FLORJAN,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A213 069 834


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Delija Florjan, a native and citizen of Albania, petitions for review of an
order of the Board of Immigration Appeals (BIA) dismissing his appeal from
the Immigration Judge’s (IJ) denial of his application for asylum, withholding
of removal, and protection under the Convention Against Torture (CAT).
Florjan claims that he was subject to two incidents of persecution because he
is a member of the Democratic Party in Albania.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60553    Document: 00515323232     Page: 2   Date Filed: 02/27/2020


                                 No. 18-60553

      Florjan contends that the BIA erred in finding that he failed to establish
past persecution based on these incidents. The BIA’s determination that an
alien is not eligible for asylum or withholding of removal is reviewed under the
substantial evidence standard, Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir.
2006), under which we will uphold the decision unless the evidence compels a
contrary conclusion. Id.
      That deferential standard of review makes the difference here. Although
Florjan identifies some physical harm he suffered in Albania, the evidence does
not compel the conclusion that the harm rose to the level of persecution. See
Cruz v. Barr, 929 F.3d 304, 306 (5th Cir. 2019); Eduard v. Ashcroft, 379 F.3d
182, 187−88 (5th Cir. 2004).
      Florjan also challenges the BIA’s finding that he did not have a well-
founded fear of future persecution. He argues that the BIA gave too much
weight to evidence that his family, also members of the Democratic Party,
remain in Albania. He asserts the BIA should have given more weight to the
evidence of his beating and threats and to an affidavit on country conditions
from his purported expert. Even if the record could support a finding of a fear
of future persecution, the record does not compel a finding that Florjan
demonstrated a well-founded fear of future persecution. See Arif v. Mukasey,
509 F.3d 677, 680 (5th Cir. 2007).
      For the first time in his petition for review, Florjan contends that the
BIA engaged in impermissible fact finding by considering certain documentary
evidence. Because Florjan did not present that argument before the BIA in a
motion for reconsideration, it is unexhausted, and we lack jurisdiction to
consider it. See 8 U.S.C. § 1252(d)(1); Omari v. Holder, 562 F.3d 314, 320-21
(5th Cir. 2009).




                                       2
    Case: 18-60553       Document: 00515323232     Page: 3   Date Filed: 02/27/2020


                                    No. 18-60553

         Because Florjan has not met his burden concerning eligibility for asylum,
he also has not satisfied the more demanding showing required for withholding
of removal. See Chen, 470 F.3d at 1138. Additionally, Florjan has abandoned
the issue of protection under the CAT as he does not meaningfully brief the
issue.     See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
         Accordingly, the petition for review is DENIED in part and DISMISSED
in part for lack of jurisdiction.




                                         3